Name: Commission Regulation (EEC) No 240/88 of 28 January 1988 amending Regulation (EEC) No 1949/87 as regards certain accession compensatory amounts applicable in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/34 Official Journal of the European Communities 29 . 1 . 88 COMMISSION REGULATION (EEC) No 240/88 of 28 January 1988 amending Regulation (EEC) No 1949/87 as regards certain accession compensatory amounts applicable in trade with Spain pastry products, ice-cream and other fcodstuffs (4), as last amended by Regulation (EEC) No 23/86 (*) and of Commission Regulation (EEC) No 2409/86 of 30 July 1986 on the sale of intervention butter intended for incor ­ poration in compound feedingstuffs (6), as last amended by Regulation (EEC) No 25/88 Q, butter or other milk fats falling within heading No 0405 of the combined nomenclature may now be made available in Spain at the same reduced prices as those applicable in the other Member States ; whereas provision should be made in this case for the accession compensatory amounts not to apply ; whereas, as an anomaly must be corrected, this Regulation should also be made applicable to quantities already awarded ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1949/87 (2), as amended by Regulation (EEC) No 222/88 (3), fixed the level of the accession compensatory amounts for milk and milk products applicable as from 1 July 1987 in trade with Spain ; Whereas under the provisions of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of HAS ADOPTED THIS REGULATION : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 In the Annex to Regulation (EEC) No 1949/87 : (a) the details relating to products falling within heading No 0405 of the combined nomencla ­ ture are replaced by the following : . CN code Description Compensatory amount in ECU/ 100 kg weight (except where otherwise indicated) 0405 Butter and other fats and oils derived from milk 0405 00 10  of a fat content, by weight, not exceeding 85 % :  of a fat content, by weight, of less than 80 % 0,3707 0 (10)  of a fat content, by weight :  of 80 % or more but less than 82 % 29,66 (10)  of 82 % or more but less than 84 % 30,40 O  of 84 % or more 0,3707 0 (10) 0405 00 90  other 0,3707 0 (,0) (b) The following footnote (10) is added : '( 10) Where products falling within this heading No are subject to the measures provided for in Regulation (EEC) No 262/79 or No 2409/86, no accession compensatory amount shall apply.' (4) OJ No L 41 , 16 . 2. 1979, p. 1 . 0 OJ No L 5, 8 . 1 . 1986, p. 5 . j6) OJ No L 208 , 31 . 7 . 1986, p. 29 . n OJ No L 4, 7. 1 . 1988 , p. 11 . (') OJ No L 53, 1 . 3 . 1986, p. 23 . (2) OJ No L 185, 4. 7 . 1987, p. 58 . (3) OJ No L 28 , 1 . 2 . 1988 . 29 . 1 . 88 Official Journal of the European Communities No L 24/35 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall also apply to quantities awarded prior to its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1988 . For the Commission Frans ANDRIESSEN Vice-President